Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

  

Easter District Of New York
(Staie)

Case number tf knawn}: Chapter 41

LJ Check if this is an

United States Bankruptcy Court for the: :
| amended filing

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy o4i19

if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, {nstructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor's name Maison Premiere Corp.

 

2. All other names debtor used
in the last 8 years

 

 

Include any assumed names,
trade names, and do/ng business
as names

 

 

3. Debtor's federal Employer _
Identification Number (EIN) 9 “=~ 7 2 BA

 

 

 

 

 

 

4. Debtor's address Principal place of business Mailing address, if different from principal place
of business
298 Bedford Avenue
Number Street Number Street
P.O. Box
Brooklyn NY 14249
City State ZIP Code City State Z!P Coda

Location of principal assets, if different from
principal place of business

 

 

 

 

 

KINGS
County
Nursber Street
City State ZIP Goede
s. Debtor's website (URL) www. maisonpremiere.cam

Xd Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
CJ Partnership (excluding LLP)
C) other. Specify:

6. Type of debtor

 

Official Form 204 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Case number tit Anown},

 

Debtor Maison Premiere Coro.
Name
. A, Check one:
7. Describe debtor's business

8. Under which chapter of the

9.

i) Health Gare Business (as defined in 11 U.S.C. § 1D1(27A})
o Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B})
LJ Railroad (as defined in 14 U.S.C. § 101(44))

(.3 Stockbroker (as defined in 11 U.S.C. § 101(53A)

(J) Commodity Sroker (as defined in 11 U.S.C. § 104(6))

Ql Clearing Bank (as defined in 11 U.S.C. § 781(3))

] None of the above

B. Check all that apply:

L) Tax-exempt entity (as described in 26 U.S.C. § 501)

Cl investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

(J Investment advisor (as defined in 15 U.S.C. § 80b-2fay(d ip)

C. NAICS (North American Industry Classification System) 4-digit cade that best describes debtor. See

http://www. us courts. cov/four-dialt-national-association-naics-cades .
f 2 2 5

 

Bankruptcy Code is the
debtor filing?

Were prior bankruptcy cases
filed by or against the debtor
within the last 8 years?

If more than 2 cases, attacha
separate list.

10. Are any bankruptcy cases

pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list.

Official Form 204

Check one:

(J Chanter 7
Q Chanter 9
Chapter 11. Check aff that appiy:

I Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

Gd The debtor is a small business debtor as defined in 11 U.S.C. § 101(57B). if the
debtor is a smail business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income iax return or if alk of these
documents do not exis?, follow the procedure in 11 U.S.C. § 1116(1})(B).

Cha plan is being filed with this petition.

i Acceptances of the plan were soticited prenetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

(3 The debtor is required to file periodic reports (for exampie, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 75(d) of the Securities
Exchange Act of 1934. File the Atachment to Voluntary Petition for Nor-Individuats Filing
for Bankruptey under Chapter 71 (Official Form 201A} with this form.

(3 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule

 

 

 

 

12b-2.
Chapter 12
Od No
Ch yes. District When Case number
MM? BDDIYYYY
District When Case number
MM/ DD/YYYY
CI No
Md yes. bebtor Lafitte LLC Relationship Affliate
District EDNY = Brooklyn When

 

MM / DD /YYYY

 

Case number, if known

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp, Case number tiranown

Name

11, Why is the case filed in this Check aif that apply:

district? . i. ws . .
Debior has had its dornicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

Q) A bankruptcy case conceming debtor's affilate, general partner, or partnership is pending in this district.

+2. Does the debtor own or have J No
possession of any real
property or personal property
that needs immediate Why does the property need Immediate attention? (Check aff that apply}
attention?

() Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Ott poses of is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

CI It needs to be physically secured or protected frorn the weather,

C3 Itincludes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

O other

 

Where is the property?
Number Street

 

 

City State ZIP Code

fs the property insured?

CI No

La Yes. insurance agency

 

Contact name

 

Phone

 

 

Statistical and administrative information

 

 

13. Debtor's estimation of Check one:
available funds Funds will be available for cistribution te unsecured creditors.

(3 After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

. C] 1-49 (3 1,000-5,000 [} 25,901-50,000
14, Estimated number of Rl 50-99 ( 5,001-10,000 ©] 50,004-100,000
creditors 2) 100-199 CJ 10,001-25,000 C] More than 400,000
C 200-999
; $0-$50,000 ] $1,000,001-$10 milton ©) $500,000,001-$1 billion
18. Estimated assets CO) $50,001-$100,000 [2 $10,000,004-$80 million OQ) $1,000,000,001-$10 billion
F $190,004-$500,000 Q) $50,000,001-$100 million ©) $10,000,000,001-880 billion
CJ $5¢0,001-31 million L} $100,900,004-$500 million CL} More than $50 billion

 

Official Form 201 Voluntary Petition for Non-Individuais Filing for Bankruptey page 3

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

 

 

Debtor Maison Premiere Corp Case number of sown)
Name
. oo C) $9-$50,000 $1,000,001-$10 million (ad $500,000,091-$1 billion
16. Estimated liabilities C) $50,001-$100,000 (J $10,000,004-$50 milion Q  $1,000,000,001-$10 bition
C) $109,001-$500,000 C3 $50,000,001-$100 milfion [J $10,000,000,001-$56 bition
0} $500,001-$1 million CF $100,000,001-$500 million CJ More than $80 biliion

Request for Retief, Declaration, and Signatures

 

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment far up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 35774.

17. Declaration and signature of = The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of

debtor petition.

& 1 have been authorized to file this petition on behalf of the debior.

# | have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| dectare under penalty of perjury that the foregoing is true and correct.

Executed on’? > : “>
coos ) mec a Krystof Zizka
offiatfionzed tress os Printed name

Title President.

    
   

   

Signature
”

+8. Signature of attorney Date 05/30/2019

MM /7DD /YYYY

 

   

Douglas J. Pick
Printed name

Pick & Zabicki LLP

 

 

 

 

 

 

Firm name
369 Lexington Ave, 12th Fi.
Number Street
New York NY 10017
City State ZiP Cede
(212) 695-6000 Gpick@picklaw.net
Contact phone Email address

NY
Bar number State

 

Official Form 204 Voluntary Petition fer Non-Individuals Filing for Bankruptcy page 4
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

UNITED STATES BANKRUPTCY COURT
Eastern District of New York

In re:

Case No. BEY
Maison Premiere Corp.,
Debtor(s) Chapter Case

STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

I, Krystof Zizka, declare under penalty of perjury that I am the President of Maison
Premiere Corp., a New York corporation and that on May 29, 2019 the following resolution was
duly adopted by the Directors of this corporation:

\Whereas, it is in the best interest of this corporation to file a voluntary petition in the
United States Bankruptcy Court pursuant to Chapter of Title 11 of the United States Code;

Be It Therefore Resolved, that Krystof Zizka, President of this corporation, is authorized
and directed to execute and deliver all documents necessary to perfect the filing of a chapter
voluntary bankruptcy case on behalf of the corporation; and

Be It Further Resolved, that Krystof Zizka, President of this corporation, is authorized
and directed to appear in all bankruptcy proceedings on behalf of the corporation, and to
otherwise do and perform all acts and deeds and to execute and deliver all necessary documents
on behalf of the corporation in connection with such bankruptcy case; and

Be It Further Resolved, that Krystof Zizka, President of this corporation, is authorized
and directed to employ Douglas J. Pick, attorney and the law firm of Pick & Zabicki LLP to
represent the corporation in such bankruptcy case.\

 

Executed on: May 30, 2019 “TSigned/\ Sy eet A

 

 

Krystof Zizka (Name and Address of —----—|___.
Subscriber)

 

 

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor name Maison Premiere Corp.

United States Bankruptcy Court for the: Eastern District Of New York
C ber Uf known (J Check if this is an
ase number (if knownk wwe amended filing

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders 1218

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case, Include claims which the debtor
disputes, Do not include claims by any person or entity who is an insider, as defined In 11 U.S.C, § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
jargest unsecured claims.

   

 

 
  

Total claim, if | Deduction for
partially { value of
secured ¢olfateral or

: setoff

$85,000.00 $85,000.00

: Unsecured
: claim

  

JPMorgan Chase Bank, NA
‘Colfateral Management Smal Business . : : :
| (P.O, Box 33035
i ‘Louisville, KY 40232 : :
‘Bank of America : : : : : , ‘$77,858.48
P.O. Box 982234

 

i ElPaso, TX 79998-2234
3 ‘Golenbock EisemanAssorBel& " 7 | = a . “$65,000.00

Peskoe LLP i !
'711 Third Avenue : i i :
‘New York, NY 10017 : | :

~ Gevatican Boreas Banke FSBO - pen §4621098°" 4821028
4345 South 2700 West i
‘Salt Lake Clty, UT 84184 : : ! :

P.O, Box 1270

Newark, NJ 07401-1270

i

 

 

    

© 35-42 31st Steet
| Long Island City, NY 11106
= ab A Fnanag 07 ITI  g49 990100” 13,000.00 $0.00
: P.O. Box 16035 Security Interest :
: Lewiston, ME 04243-9517 :
Scnds, Bromberg ENemman RECT pooper mn ‘gi2493.33
” 186 W. 56th Street | :
| Sulte 803 |
: ‘New York, NY 10019

 

Official Form 204 Chapter 14 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 4

 
  

%

Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Bebior
Name

 

Name of creditor and comple
ailing address, includ

 

   

Maison Premiere Corp.

 

 

for.example, trade

ebts; bank loan

Case number (i kaawa),

Total claim, if
partially
secured

 

9 ‘Bank of America
” (P.O, Box 982234
i (EfPaso, TX 79908-2234
cf
o Ghage Toe - 7 |
2” (P.O. Box 15298
»  Wilrnington, DE 19850
at BaldorSpeciallyFoods : oe oe
» PLO, Box 5411 :
‘New York, NY 10087-5417
| Femand Lopez” be scavesmeeeeveuste sae :
: 1236 E. 118th Street :
i ‘New York, NY 10035
PG : : i
49 Sieve 8 hike SheltfshCo, . pene
P.O, Box 5455 :
‘San Francisco, CA 94083
- —_— _
44 ‘Action Environmental
>" BLO, Box 554744
_ Detroit, MI48255-4744 :
i!
4 5 MHW Lid./Haus Alpenz USA/Geresis |
1129 Northern Blvd. :
: Suite 312 { : i
: Manhasset, NY 11030 : ee
46 David Bowler Wine
~~ 119 W. 23rd Street
| ‘Suite 507 :
! New York, NY 10011 ! -
47 Winebow
"P.O, Box 416636
_ ‘Boston, MA 02241-6636 :
bog 1
: 18 "PM Spirits Distribution Corp. - ° -
» P.O. Box 370736 '
: (Brooklyn, NY 11237-0736 :
fo : i i
betes bun vena sins tt ae beeen ne nen eam _ cae canine ee
: 49 ‘Five Star Shellfish, inc,
 GP.O, Box 3228
; 1066 Milligan Wharf Rd, i
| ‘Ellerslie, Canada PEOB1JO : gt
bo Michael SkumikWines
°Y P.O. Box 1315
Syosset, NY 11791-1315 j
i !
1. a

Official Form 204

 
      
      
 
 
 
 
   
 

  

: Deduction for

: value of

: cotlateral or
setoff

duction for. value of

 

 
  
   

‘only unsecured
acured, fill in

| Unsecured
: ckalm

$10,752.13

"$7,381.27

$6,153,78

$5,200.00

~ $1,914.00

$1,829.30

~ $1,608.30

$1,597.33

~ $1,593.58

"$4,441.26

$1,344.28

~ $4,281.00

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

page 2
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

_ Fill in this information to identify the cas

Debtornama Maison Premiere Corp.

| United States Bankruptcy Court for the:-Eastern District of New York

Case number (If known):

 

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals

 

Summary of Assets

 

1. Schedule A/B: Assets—Real and Personal Property (Official Form 2064/B)

ta, Reat property:

Copy line 88 from Sefedule AAB oo. ecc ce ceeceeeceeetesesseseccseesarcesursnesasssneennesnassasneereseaneesseatanenenreresconaearensatiseressaeenreneernnanas

ib. Total personal property:

Copy line 914 fram Schedule A/B es ccssseceusssssrensercersneeesnensessineseneseneseenassauree dane reniseneecaqsantreessescenenaeraenesenneneainaentacenseaseaee

1c, Total of all property:

Copy line 92 from Schedule A/B v.cceccsssesesceeseeenecteeetsceeneesnearsaesseesensuacstureneasuuseecatsasncaranenanearaauaeeseneneeresssseresssennenesssentetense

# Summary of Liabilities

 

2. Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 206D)

Copy the total dollar amount listed In Column A, Amount of claim, at the bottom of page 1 of Schedule D..... esses

3. Schedule E/F; Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims:

Copy the total claims from Part 1 from line Ga of Schedule E/F cece snaeecensesnareresersnseeseneusnsvannteveaetdsvenstneeaeres

3b. Total amount of claims of non-priority arnount of unsecured claims:

Copy the total of the amount of claims from Part 2 from line 6D of Schedule EAP occ cessesssscsesessensseeresresteeesssnmeaseetrearssarens

4, Tentell PAD HIES oe eecccaceseercesenenceaeengeerneeeseneneneedecedu seUAseOU bd BLAU U BOS ROMON ACCA UCOOESEL OG EELCUMPE EA ECE TERE LODO EERE ETE THT PRE ST ERPS APE REE AE REP e EEE

Lines 2 + 3a+ 3b

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals

CJ Check if this is an
amended filing

12/15

$0.00

 

$ 106,985.00

 

$13,600.00 :

g2135478.36

 

$73789.68

 

+ ¢See

 

 

$2,507,685.72

 

 

 

page 4
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Attachment
Debtor: Maison Premiere Corp. Case No:

Attachment 1
298417,68000000005

 

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor name Maison Premiere Corp.

United States Bankruptcy Court for the:-Eastern District of New York

 

Case number (If known): (J Check if this is an
amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property 12/45

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
ne book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Exeeutory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor's name and case number {if known), Also identify the form and fine number to which the additional information applies. if an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 

 

For Part 1 through Part 41, fist each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor's interest, do not deduct the value of secured claims. See the instructions fo understand the terms used in this form.

Cash and cash equivalents

 

 

' 4. Does the debtor have any cash or cash equivalents?

QO No. Go to Part 2.
&) Yes. Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor _ Current value of debtor's
interest
2. Cash on hand 30,00

: 3, Checking, savings, money market, or financial brokerage accounts (identify all}

 

Name of institution (bank or brokerage firm) Type of account Last 4 digits of account number
3.1, Chase Bank Checking 3. 0. 7. 8 $40,000.00
4.2. — = $

 

4, Other cash equivalents (identify al!)

 

 

 

 

41.
42, $

5. Total of Part 1 $40,000.00
Add lines 2 through 4 (including amounts on any additional sheets), Copy the total to line 80.

 

 

 

FP Bead Deposits and prepayments

 

: & Does the debtor have any deposits or prepayments?

LI No. Go to Part 3.

A) Yes. Fil in the information below.

Current value of
debtor's Interest

7, Deposits, including security deposits and utility deposits

Description, including name of holder of deposit

7.1, Gon Edison $1,885.00
v2Landlord $10,500.00

Official Form 206A/8 Schedule A/B: Assets — Reali and Personal Property page 1
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number knows

Name

. 8 Prepayments, Including prepayments on executory contracts, leases, insurance, taxes, and rent
Description, including name of holder of prepayment

3.1, $
8.2. 5

 

9. Total of Part 2.
ota ° ai $12,385,090
Add lines 7 through 8. Copy the totat to line 84.

 

 

 

1 Accounts receivable

 

 

10. Does the debtor have any accounts receivable?
C) No. Go to Part 4.
Yes. Fill in the information below.

Current value of debtor's

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: interest
_ 11. Accounts receivable
ffa.90 days old orless: $8,000.00 — $0.00 nn $8,000.00
face amount doubfful of uncollectible accounts
11b.OverS0 days old: $0.00 ~ $0.00 ee $0.00
face amount doubtful or uncallectible accounts
42. Total of Part 3 $8,000.00
Current value on lines 1a + 14b = line 42. Copy the total to line 82.
13, Does the debtor own any Investments?
X) No. Go to Part 6.
L) Yes. Fill in the information below,
Valuation method Current value of debtor's
used for current value interest
14. Mutual funds or publicly traded stocks not included in Part 4
Name of fund or stock:
14.1. $
14.2. $
' 45 Non-publicly traded stock and interests in incorporated and unincorporated businesses,
: inciuding any interest in an LLC, partnership, or joint venture
Name of entity: % of ownership:
15.1, % $
15.2. % 5
16. Government bonds, corporate bonds, and other negotiable and non-negotiable
instruments not included in Part 1
Describe:
16.4. ; $
16.2. $
: Tf. Total of Part 4 5
Add lines 14 through 16, Copy the total to line 83.

 

 

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 2

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp, Case number urmoan

Name

 

Inventory, excluding agriculture assets

 

: 18. Does the debtor own any inventory (excluding agriculture assets)?
LY No. Ge to Part 6.
Yes. Fill in the information below.

General description Date of the fast Net book value of = Valuation method used Current value of
physical inventory debtor's interest for current value debtor's interest

(Where available)

49. Raw materials

 

 

 

 

 

 

 

 

 

 

 

 

  
 

 

 

 

 

 

MM ODT YYYY $ $
20. Workin progress
MM SDD /YYYY $ §
: 21. Finished goods, including goods held for resale
: MM TDD YY $ $
. 22, Other inventory or supplies
Food Inve sepetummgeannscng 8,500.00
ntory _ UM 7 Oo TAY $ 52s
See Attachment 1: Additional Inventory (Other Inventory -—
23. Total of Part 5 $33,000.00
Add tines 19 through 22. Copy the total to line 84.
- 24, Is any of the property listed in Part 5 perishable?
No
Rl yes
- 28 Has any of the property listed In Part 5 been purchased within 20 days before the bankruptcy was filed?
LI No
) Yes. Book value Valuation method Current value
: 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
XI No
C] Yes
. Farming and fishing-related assets (other than titled motor vehicles and fand)
| 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land}?
No. Go to Part 7.
L} Yes. Fill in the information below.
General description Net book value of Valuation method used Current value of debtor's
debtor's interest for current value interest
: {Where available}
28. Crops—elther planted or harvested
§ $
29. Farm animais Examples: Livestock, poultry, farm-raised fish
$ $
_ 30. Farm machinery and equipment (Other than titted motor vehicles}
$ $
: 34. Farm and fishing supplies, chemicals, and feed
$ $
' 32. Other farming and fishing-related property not already listed in Part 6
$ $

 

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 3

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number grimawn)

Name

33. Total of Part 6,
: Add lines 28 through 32. Copy the total to line 85.

34. ts the debtor a member of an agricultural cooperative?

CJ No
CJ Yes. Is any of the debtor's property stored at the cooperative?
O No
(C) yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
CY No
a Yes. Book value $ Valuation method Current value $
: 36. Is a depreciation schedule available for any of the property listed in Part 67
LJ No
C) ves
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
LJ No
LI] Yes

7 Office furniture, fixtures, and equipment; and collectibles

 

 

 

 

 

' 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

C) No. Go to Part 8.

[X) Yes. Fil in the information below.

General description Net book value of Vatuation method
debtor's interest used for current value

(Where available)

30. Office furniture

Current value of debtor's
interest

 

 

 

 

 

 

 

 

 

 

 

 

 

: File Cabinets and Desk $ $100.00
40. Office fixtures
$ $
: 44. Office equipment, including all computer equipment and
: communication systems equipment and software
See Attachment 2 3 $500.00
42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
artwork; books, pictures, or other art abjects; china and crystal; stamp, coin,
or baseball card collections; ether collections, memorabilia, or collectibles
42.1 $
42.2 §
42,3 $
43. Total of Part 7,
3600.00

Add lines 39 through 42. Copy the total to line 86.
: 44, Is a depreciation schedule available for any of the property listed in Part 77

BI) No
C} ves

: 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

No
(J Yes

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property

 

 

page 4

 

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number (# mown)

Name

Machinery, equipment, and vehicies

 

: 46. Dees the debtor own or lease any machinery, equipment, or vehicles?

LJ No. Go to Part 9.
Yes. Fill in the information below,

Net book value of Valuation method used Current value of
debtor's interest for current value debtor's interest

(Where available}

General description

Include year, make, model, and identification numbers (.e., VIN,
HIN, or N-number}

47. Automobiles, vans, trucks, motorcycles, frailers, and titled farm vehicles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47,12014 Ford Transit Connect Van $ $13,000.00
472 $ 3.
47.3 $ §
474 $ $
48. Watercraft, trailers, motors, and related accessories Examples: Boats,
trailers, motors, floating homes, personal watercraft, and fishing vessels
48,4 5.
48.2 4
. 49. Aircraft and accessories
49.1 $
49.2, 3 $
$0. Other machinery, fixtures, and equipment (excluding farm
machinery and equipment)
§ $
51. Total of Part 8. $13,000.00
I hak
Add lines 47 through 50, Copy the total to line 87.

 

 

 

: 52, bs a depreciation schedule available for any of the property listed in Part 87
KI No
UL] yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
No
C] yes

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 5

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number of anown)

Name

Real property

 

 

: 54, Does the debtor own or lease any real property?
tal No. Go to Part 10.
Yes. Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

Description and location of property Nature and extent Netbookvalueof Valuation method used Current value of
include street address or other description such as of debtor's interest debtor's interest for current value debtor's interest
Assessor Parcel Number (APN), andtype of property In property (Where available)

{for example, acreage, factory, warehouse, apartment

or office building}, if available,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

55.1See Attachment 3 Leasehoid $ sUnknown
55.2. $ $
55.3, $ $
55.4. $ $.
55.5 3 3
55.6 $ 8
_ 56, Total of Part 9. . 50.00
Add fhe current value on fines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
57. is a depreciation schedule available for any ef the property listed in Part 97
No
Cd Yas
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
No
L} yes
Intangibles and Intellectual Property
: $9 Does the debtor have any interests in intangibles or intellectual property?
CI No, Go te Part 14.
Yes. Fill in the information below.
General description Net book value of Valuation method Current value of
debtor's interest used for current value debtor's interest
(Where availabie}
. 60, Patents, copyrights, trademarks, and trade secrets
Trademarks $ gUnknown
: 6t. internet domain names and websites
www. maisonpremiere.com $ sUnknown
' 62, Licenses, franchises, and royaities
$ $
63. Customer lists, mailing lists, or other compilations
$ $
64. Other Intangibles, or intellectual property $
$
. 65, Goodwill
8. §
66. Total of Part 10. 30.00
Add lines 60 through 65. Copy the totaf te line 89,

 

 

 

Official Form 206A/B Schedule A/B: Assets —- Real and Personal Property page 6

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number ufenown)

Name

. 87. Do your lists or records include personatly identifiable information of customers (as defined in 11 U.S.C. §§ 101{41A) and 107)?
No
CL) Yes
68. [s there an amortization or other similar schedule available for any of the property listed in Part 107
No
(J Yes

: 69, Has any of the property listed In Part 10 been appraised by a professional within the last year?
: Hl No

 

 

: 70. Does the debtor own any other assets that have not yet been reported on this form?
include all interests in execufory contracts and unexpired leases not previously reported on this form.
No, Go to Part 12.

LQ Yes, Fill in the infermation below.
Current value of
debtor's interest

71. Notes receivable
Description (include name of obtigor)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo = =}
Total face amount doubtful or uncollectible amount é
72. Tax refunds and unused net operating losses (NOLs)
Description {for example, federal, stata, jocal}
Tax year $
Tax year $
Tax year $
73. Interests in Insurance policies or annuities
$
74. Causes of action against third parties (whether or not a lawsuit
has been filed}
$
Nature of claim
Amount requested $
: 75, Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims
$
Nature of claim
Amount requested_ $
76. Trusts, equitable or future Interests in property
$
77, Other property of any kind not already listed Exampies: Season tickets,
country club membership
78. Total of Part 11.
Add lines 71 through 77, Copy the totaf to line 90. §

 

 

 

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

LJ No
{I ves

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 7

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number ui inonny
Namo

Summary

 

 

In Part 12 copy all of the totals from the earlier parts of the form.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type of property Current value of Current value
personal property of real property
80, Cash, cash equivalents, and financial assets. Copy line 5, Part 1. $40,000.00
81, Deposits and prepayments. Copy fine 9, Part 2. $12,385.00
82. Accounts receivable. Copy line 12, Part 3. $8,000.00
83. Investments, Copy fine 77, Part 4. $0.00
84. inventory. Copy line 23, Part 6. $33,000.00
85. Farming and fishing-related assets. Copy line 33, Part 6. $0.00
86. Office furniture, fixtures, and equipment, and collectibles. $600.00
Copy line 43, Part 7.
87, Machinery, equipment, and vahicles. Copy Jine 57, Part 8. $13,000.00
88. Real property. Copy line 56, Part Oo. o...scecsescccsssssceeresccesssesssrnsseneseuvevsesecussuesstsssuscseseesese > $0.00
&9, Intangibles and intellectual property. Copy ine 66, Part 70. $0.00
90. All other assets, Copy line 78, Part 11. + $6.00
91. Total. Add lines 80 through 90 for each COMMA. ..,.....cccsceee scene 918. $106,985.00 + O1b, $0.00
92. Total of all property on Schedule A/B. Lines 94a 910 = G2. v.oscccsescssssscesssnsesssssscecsssveesssecessncesateseatersecsssesteaseeenamsarsasenss $106,985.00

 

 

 

Official Form 2064/8 Schedule A/B: Assets — Real and Personal Property page 8

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Attachment
Debtor: Maison Premiere Corp. Case No:

Attachment 1: Additional Inventory (Other Inventory or Supplies)
Description: Wine & Liquor inventory
Book Value:
Valuation method: :
Value: $25,000.60

Attachment 2

Restaurant Tables, Chairs, Utensils, Point of Sale System, Etc.
Attachment 3

Leased commercial space located at 298 Bedford Avenue, Brooklyn, NY

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor name Maison Premiere Corp.

United States Bankruptcy Court for the: Eastern District of New York

Case number (If known):

 

 

Official Form 206D

Schedule D: Creditors Who Have Claims Secured by Property

lL] Check if this is an
amended filing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12/15
Be as complete and accurate as possible.
1, Do any creditors have claims secured by debtor's property?
CO} No. Check this box and submit page 7 of this form to the court with debtor's other schedules. Debtor has nothing else fo report on this form.
G@ Yes. Fill in all of the information below,
List Greditors Who Have Secured Claims
| 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one nam 4 ' Column B
| secured claim, ist the creditor separately for each claim. ount of claim Value of collateral
De not deduct the value that supports this
i of collateral. claim
Creditor’s name Describe debtor’s property that is subject to a lien
, __Aterican Pores Bank, FSB All Assets $46,210.28 sUnknown
! Creditor’s mailing address
!
4345 South 2700 West
Salt Lake City, Utah 84184 Describe the lien
Nonpossessory, Nonpurchase-Money Security Interest
Creditor’s email address, if known Is the creditor an insider or related party?
I No
OQ ves
| Date debt was incurred is anyone else liable on this claim?
: Last 4 digits of account Ml No
ast 4 digt our C] Yes. FH out Schaduite H: Codebtors (Official Form 206K).
: number 7 3.0 0
Do multiple creditors have an interest in the As of the petition filing date, the claim is;
: same property? Check af that apply.
| 7 No . ee ok te ns ; C2 contingent
Yes. Specify each creditor, including this creditor, Uniiquidated
and its relative priority, QO Disputed
: 4:American Express Bank, FSB;
i 2:JPMorgan Chase Bank, NA
E#] Creditor's name Describe debtor's property that is subject to a lien ”
JPMorgan Chase Bank, NA AY Assets 385,000.00 sUnknown
i
Creditor’s mailing address
! See Attachment 1
| Louisville, Kentucky 40232 Describe the Hen
Nonpossessory, Nonpurchase-Money Security interest
i Crediter’s emaii address, if known ts the creditor an insider or related party?
| @ No
C) Yes
| Date debt was incurred is anyone else llable on this claim?
| Last 4 digits of account I No
ast # dighs oF aGCOun C1 Yes. Fill out Schedule H: Codebtors (Official Form 206H).
t number ee
Do multiple creditors have an interest in the As of the petition filing date, the claim is:
same property? Check all that apply.
| C no Contingent
; Ki) Yes. Have you already specified the relative Untiquidated
I .
| priority? O disputed
| (J No. Specify each creditor, including this
| creditor, and its relative priority.
1
|
@ ves. The relative priority of creditors is
| convenes re. Specified on lines 4. ss eneneteinn amma enemies ei ne
. ote penrenernem satis mnie an ca
| 3. Total of the dollar amounts from Part 4, Column A, including the amounts from the Additional 92.135,478.36
Page, if any. _ —_ egos ue oeeenenennna antes
Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property page 1of3__

 

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number qsnawn)

Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sae Column A Column B
Additional Page Amount of claim Vatue of collateral
Do not deduct the value that supperts this
: : of collateral. claim
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page.
Crediter's name Describe debtor's property that Is subject to a fien
TD Auto Finance 2014 Ford Transl
ransit Connect Van
$13,000.00 $13,000.00
| Creditor’s mailing address
P.O, Box 16035
Lewiston, Maine 04243-9517 Describe the lien
i Purchase-Money Security interest
Creditor’s email address, if known ts the creditor an insider or related party?
G No
| L} Yes
Date debt was incurred a anyone else llable on this claim?
: tot No
j Last 4 digits of account UL} Yes. Fill out Schedule H: Codebtors (Official Form 206H).
number ee
Bo multiple creditors have an interest in the As of the petition filing date, the claim is:
| same property? Check aif that apply.
i no O contingent
CO} Yes. Have you already specified the relative Untiquidated
| priority? Disputed
i C] Ne. Specify each creditor, including this
: creditor, and its relative priority.
|
(CY Yes. The relative priority of creditors is
: specified on lines
24 Creditor’s name Describe debtor's property that is subject to a tien
The Provident Bank
$1,991,268.08 sUnknown
Creditor’s mailing address
See Attachment 2
Newark, New Jersey 07102 Describe the fien
Judgment Lien
Creditor’s email address, if known (s the creditor an insider or related party?
No
CQ] ves
Date debt was Incurred fs anyone else fable on this claim?
Last 4 digits of account L) No
RQ Yes, Fill out Schedule H: Codebtors (Official Form 206H)}.

 

number

As of the petition filing date, the claim is:

Do multipte creditors have an Interest in the
Check all that apply.

same property?

@ No CJ Contingent

() Yes. Have you already specified the relative O Untiquidated
Disputed

priority?
' CF No. Specify each creditor, including this
: creditor, and its relative priority.

 

() Yas. The relative priority of craditors is
specified on jines

Official Form 206D Additional Page of Schedule D: Creditors Whe Have Claims Secured by Property page2 of 3

 
 

Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number gknown)

Name

List Others to Be Notified for a Debt Already Listed in Part 1

 

: List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection
: agencies, assignees of claims listed above, and attorneys for secured creditors.

_ Ifno others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

On which line in Part 4
did you enter the
related creditor?

Name and address

 

Line 2,

 

 

Last 4 digits of
account number
for this entity

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

Line 2.

 

 

 

Line 2.

 

 

 

 

tine 2.

 

 

 

 

Line 2,

 

 

 

 

Line 2.

 

 

 

Line 2,

 

 

 

 

Line 2, __

 

 

 

 

Line 2.

 

 

 

 

Line 2.

 

 

 

Line 2, __

 

 

Form 206D Official Part 2 of Schedule D: Creditors Who Have Claims Secured by Property

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Attachment
Debtor: Maison Premiere Corp. Case No:

Attachment 1

Collateral Management Small Business, P.O. Box 33035
Attachment 2

clo Meyner and Landis LLP, One Gateway Center, Suite 2500

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp.

United States Bankruptcy Court for the: Easter District of New York

Case number
tif known)

 

 

(J Check if this Is an
amended filing

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim, Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/8) and on Sefedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space Is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part Included in this form.

 

 

List All Creditors with PRIORITY Unsecured Claims

 

 

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507}.
: OD No. Go to Part 2.

| Yes. Go to line 2.

| 2. List in aiphabetical order all creditors who have unsecured claims that are entitled te priority in whole or in part. If the debtor has more than
3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 4.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: Total claim , Priority amount
Fal Priority creditor's name and mailing address As of the petition filing date, the claim is: $38,888.00 $13,850.00
Joshua Boissy Cheek all fhat apply. "
; 298 Bedford Avenue GJ Contingent
| () Untiquidated
Brooklyn, New York 11249 J Disputed
i
: Date or dates debt was incurred Basis for the claim:
Wages/Salaries/Commissions
; Last 4 digits of account ts the claim subject ta offset?
f onumber KX] No
; C] Yes
i Specify Code subsection of PRIORITY unsecured
elalm: 11 U.S.C, § 507(a) (4 }
Priority creditor's name and mailing address As of the petition filing date, the claimis: .34 901.68 13,650.
a Krystof Zizka Check alf that apply. a $13,650.00
' 46 Weodland Park Road CY Contingent
| (A unliquidated
Bellport, New York 11713 QO Disputed
Date or dates debt was incurred Basis for the claim:
Wt SalariesiC ve
: Last 4 digits of account is the claim subject to offset?
number — i No
. . G Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(@} (4 oy
Fy Priority creditor's name and mailing address As of the petition filing date, the claimis: $
Check aif that apply.
(] Contingent
(2 Unliquidated
(J Disputed
Date or dates debt was Incurred Basis for the claim:
i Last 4 digits of account Is the claim subject to offset?
: number O) No
‘ ; (3 Yes
Specify Code subsection of PRIORITY unsecured

 

{ claim: 11 U.S.C, § 507 (a) ( )

Official Form 206E/F Schedule C/F: Creditors Who Have Unsecured Claims page f of 12.

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Maison Premiere Corp.
Name

Debtor

 
 

Case number (mewn),

List All Creditors with NONPRIORITY Unsecured Claims

 

Nonpriority creditor’s name and mailing address
Action Environmental

[
, P.O. Box 554744 _

; Detroit, Michigan 48255-4744
i

| Bate or dates debt was incurred

| Last 4 digits of account number

b2! Nonpriority creditor's narne and mailing address
Alfa Construction

35-42 31st Street
Long Island City, New York 11106

Date or dates debt was incurred

Last 4 digits of account number

[3] Nonpriorty creditor's name and mailing address .
American Express

P.O, Box1270

Newark, New Jersey 07101-1270

Date or dates debt was incurred

|
Last 4 digits of account number

3.4] ‘Nonpriority creditor's name and mailing address. —
Aqua Best, Inc.

| 276 Grand Street
New York, New York 10002

: Date or dates debt was Incurred
j
i Last 4 digits of account number ee

Bs, Nonpriority creditor's name and malling address
Auto-Chior System

 

430-50 91st Avenue
Richmond Hill, New York 11418

Date or dates debt was Incurred

Last 4 digits of account number

b.6| Nonpriority creditor's name and mailing address

2 Yes

 

: Baldor Specialty Foods

P.O, Box 5411
New York, New York 10087-5411

i
4
| Date or dates debt was incurred
|

Last 4 digits of account number _

Officia] Form 205E/F

‘ves

As of the petition filing date, the claim Is:

Check all that apply,
{J Contingent
(J) Unliquidated
QO Disputed

Basis for the claim;
Is the claim subject to offset?

Zl No
Q vss

As of the petition filing date, the claim is:

Check all that apply.
C Cantingent
unliquidated
Q Disputed

Basis for the claim:

Is the claim subject to offset?
No

As of the petition filing date, the ciaim is:

Check alf fhat apply.

C Contingent
Uniiquidated
Disputed

Basis for the claim:

Is the claim subject to offset?
No
C2 Yes

As of the petition filing date, the claim is:

Check all that apply.
OC) Contingent
(3 Unliquidated
1 Disputed

Basis for the claim:

Is the claim subject to offset?
&) No
CQ) yes

As of the petition filing date, the clalm is:

Check aff thai appty.
LJ Contingent
Q) unliquidated
OO) Disputed

Basis for the claim:

!s the claim subject to offset?
@ no
(J) Yes

As of the petition filing date, the claim is:

Check all that apply.
| Contingent
(3 Unliquidated
2 Disputed

Basis for the claim:

Is the claim subject to offset?
BE No

Schedule E/F: Creditors Who Have Unsecured Claims

| 3. Listin alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 4 creditors with nonpriority
: unsecured claims, fil out and attach the Additional Page of Part 2.

Amount of claim

$1,829.30

$40,000.00

$42,753.92

3955.16

page 2 of 12.

 

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Maison Premiere Corp.

Name

Dabtor

  

Additional Page

Case number (7 known)

 

 

  
 
 

3.7 | Nonpriority creditor's name and mailing address

i Bank of America

 

| P.O, Box 982234
| «EE Paso, Texas 79998-2234

Date or dates debt was incurred

Last 4 digits of account number

3.8 | Nonpriority crediter’s name and mailing address
Bank of America

P.O. Box 982234
El Paso, Texas 79998-2234

Date or dates debt was incurred

Last 4 digifs of account number

 

Big Rock Oyster Co., inc.

{

| 50 Depot Street
Harwich, Massachusetts 02645

Date or dates debt was Incurred

Last 4 digits of account number

Nonpriority creditor's name and mailing address

Bravo Distributing, LLC

i
1010 Sheffield Drive
Brooklyn, New York 11207

i
i

Date or dates debt was incurred

Last 4 digits of account number

3.47) Nonpriority creditor's name and mailing address
Carousel Beverages
L

436 3rd Aveue
Brooklyn, New York 11215

i Date or dates debt was Incurred

Last 4 digits of account number

 

Official Form 206E/F

3.9_| Nonpriority creditor's name and mailing address

Schedule E/F: Creditors Who Have Unsecured Claims

  

' any 7
xist, do not fill out or submit this page

 

Amount of claim

 

As of the petition filing date, the claim is:

Check all fhat apply,

(2 Contingent

QO Uniliquidated

{J Disputed

LJ Liquidated and neither contingent nor
disputed

$17,858.48

Basis for the claim:

is the claim subject to offset?
Mi no
id Yes

As of the petition filing date, the claim is:
Check ail that apply.

C1 contingent

Q) unliquidated

(2 Disputed

$10,752.13

 

Basis for the claim:

Is the claim subject to offset?
® No
OQ) yes

As of the petition filing date, the claim Is:
Check all thal apply.

C] Gentingent

CJ Untiquidated

LJ Disputed

$859.00

 

Basis for the claim:

Is the claim subject to offset?

No
C3 Yes

As of the petition filing date, the claim fs:
Check aff that apply.

C Contingent

CI Unliquidated

Q) Disputed

$260.00

Basis for the claim:

[s the claim subject to offset?
@ no
Cl yes

As of the petition filing date, the claim is: 3514.10

Check aif that apply.

CI Contingent

LA Untiquidated
Disputed

Basis for the claim:

is the claim subject to offset?
No
Ca Yes

page 3 of 72.
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp.

Name

  

Additional Page

Case number (ir sown)

 

 

3.42 | Nonpriority credifor’s name and mailing address
Chase

P.O. Box 15298
Wilmington, Delaware 19850

Date or dates debt was incurred

Last 4 digits of account number

i

 

 

3.43] Nonpriority crediter’s name and mailing address
Cotuit Oyster Company

P.O, Box 563 26 Little River Road

 

 

Cotuit, Massachusetts 02635

Date or dates debt was Incurred

Last 4 digits of account number

3.14; Nonpriority creditor's name and mailing address

 

David Bowler Wine

 

119 W. 23rd Street Suite 507
New York, New York 16011

; Date or dates debt was incurred

Last 4 digits of account number

3.15] Nonpriority creditor's name and mailing address

 

i DeBragga and Spitler inc.

65-77 Amity Street
Jersey City, New Jersey 07304

Date or dates debt was Incurred

Last 4 digits of account number

Nonpriority creditor's name and mailing address ,

| Delaware Phoenix Distillery

44 West Street Suite 7, P.O. Box 245
Walton, New York 13856-0245

Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

 
 

Amount of claim

 

ubmit this page.

 

 

As of the petition filing date, the claim is:

Check ail that apply.

QO Contingent

QQ unliquidated

LJ Disputed

Q) Liguidated and neither contingent nor
disputed

$7,381.27

Basis for the claim:

is the claim subject te offset?
GW No
Yes

As of the petition filing date, the claim fs: 400.06

 

Cheek all that apply.

t2 Contingent

CI Unliquidated
Disputed

Basis for the claim:

Is the claim subject to offset?
I No
QO) Yes

As of the petition filing date, the claim is:
Check all that apply.

C] Contingent

O untiquidated

(J Disputed

¢1,597.33

Basis for the elaim:

Is the claim subject to offset?
Zl No
O ves

As of the petition filing date, the claim is: $786.10

 

Check ail that apply.
f2 Contingent
CF Unliquidated
Li Disputed

Basis for the claim:

Is the claim subject to offset?
No
C3 Yes

As of the petition filing date, the claim is: 3660.00

 

Cheek aif that apply,
C2 Contingent
CQ) Unliquidated
CQ) Disputed

Basis for the claim:

ts the claim subject to offset?
I no
CI Yes

Schedule E/F: Creditors Who Have Unsecured Claims

 

page 4 of 12.

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp.

Name

Additional Page

 

Case number tr kiawn

 

 

 

 

 

 

Amount of claim

 

 

 

 

 

 

3,47} Nonpriority creditor's name and mailing address

 

As of the petition fling date, the claim fs:
Check aff that apply. 92,259.15

 

 

Ergo Development ©) Contingent

i a Unliquidated

: Disputed
10-02 37th Avenue 01 Liquidated and neither contingent nor
Long Island City, New York 11101 disputed

 

Date or dates debt was Incurred

Last 4 digits of account number

3.18. | Nonpriority crediter's name and mailing address
Fernando Lopez

236 E. 118th Street
New York, New York 10095

 

Date or dates debt was incurred

Last 4 digits of account number

3.19 | Nonpriority creditor's name and mailing address
Five Star Shellfish, inc.

P.O, Box 3228 1066 Milligan Wharf Rd.
Ellerslie, Canada PEOB1JO —

Date or dates debt was incurred

Last 4 digits of account number

[3.20] Nonpriority creditor’s name and mailing address
i Frederick Wildman & Son, Ltd.

307 E, 53rd Street
New York, New York 10622

 

Date or dates debt was incurred

Last 4 digits of account number

B25 Nonpriority creditor's name and maiting address

Golenbock Eisernan Assor Bell & Peskoe LLP

 

741 Third Avenue

Basis for the claim:

Is the claim subject fo offset?

No
Q Yes

As of the petition filing date, the claim is:

Check alt that apply. a $5,200.00
tJ Contingent ,
{2 Unliquidated

Cl Disputed

 

Basis for the claim:

ls the claim subject to offset?
No
C) Yes

As of the petition filing date, the claim is:

Check all that apply. 8 $1,344.28
{2 Contingent

(2 unliquidated

{9 Disputed

 

Basis for the claim:

ts the claim subject to offset?
No

Yes

As of the petition filing date, the claim is:

Check all et apply. 8 $888.00
Q Contingent
QQ Untiquidated
(2 Disputed

 

Basis for the claim:

Is the claim subject to offset?
No
CI Yes

As of the petition filing date, the claim is:

Check aif that apply. $65,000.00
(3 Contingent

C1 Unliquidated

C) pisputed

 

i

!

|

i

|

| New York, New York 10017
Date or dates debt was incurred

Last 4 digits of account number

I.

Basis for the claim:

Is the claim subject to offset?
No
) ves

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 3 of 12

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Maison Premiere Corp.
Name

Debtor

  

Additional Page

 

Case number (1 snown)

 

3.22| Nonpriority creditor's name and mailing address

Liberty Pest Control

8220 17th Avenue
Brooklyn, New York 11214

 

Date or dates debt was Incurred

Last 4 digits of account number

3.23. | Nonpriority creditor's name and malling address

 

MHW Lid./Haus Aloenz USA/Genesis

1129 Northern Bivd. Suite 312
Manhasset, New York 11030

 

: Date or dates debt was incurred

Last 4 digits of account number

i
3.24| Nonpriority creditor's name and railing address
Michael Skurnik Wines

P.O, Box 1315
Syosset, New York 17791-1315

Date or dates debt was incurred

Last 4 digits of account number

3.25| Nonpriority creditor’s name and mailing address
Norm Bloom & Son LLC

7 Edgewater Place
Norwalk, Connecticut 06855

Date or dates debt was incurred

Last 4 digits of account number

3.28| Nonpriority creditor's name and mailing address

Ocean State Shellfish Cooperative

20 Walts Way
Naragansett, Rhode Island 02882-4338

Date or dates debt was incurred

Last 4 digits of account number

 

Official Form 206E/F

Yes

 

As of the petition filing date, the claim is:

Check ail that apply.

LJ Contingent

QC) unliquidated

QO Disputed

C] Liquidated and neither contingent nor
disputed

$144.33

Basis for the claim:

is the claim subject to offset?
& No
(2 ves

As of the petition filing date, the claim is:

Check aii that apply. $1,608.30

Amount of claim

 

C) Contingent
} uniiquidated
O bisputed

Basis for the claim:

is the claim subject to offset?

No
Q ves

As of the petition filing date, the claim is:

Check aif that apply. $1,281.00

 

Contingent
(J Uniiquidated
disputed

Basis for the clalm:

is the claim subject to offset?
No
CE Yes

As of the petition filing date, the claim is:
Check aif that apply.

C) Contingent

LI Untiquidated

Q Disputed

Basis for the claim:

|s the claim subject to offset?
Na

LI] Yes

As of the petition filing date, the claim js:
Check ail that apply.

{3 Contingent

2 unliquidated

(J Disputed

$418.00

Basis for the clair:

Is the claim subject to offset?
@ No

Schedule E/F: Creditors Who Have Unsecured Claims

page § of 12

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Maison Premiere Corp.

Name

Debtor

Additional Page

Case aumber {i known,

 

 

 

3.27| Nonpriority creditor's name and mailing address
Opici Farily Distributing of NY

 

25 DeBoer Drive
Glen Rock, New Jersey 07452

Date or dates debt was incurred

| Last 4 digits of account number

 

3.28; Nonpriority creditor's name and mailing address

Oysterpond Shellfish

1025 Munn Lane _
Orient, New York 11957

Date or dates debt was incurred

Last 4 digits of account number

3.29) Nonpriority creditor's name and mailing address

 

Pat LaFrieda Meat Purveyors

3701 Tonnelle Avenue
North Bergen, New Jersey 07047

Date or dates debt was incurred

Last 4 digits of account number

3.30] Nonpriority creditor's name and mailing addrass
PM Spirits Distribution Corp.

P.O, Box 370736

Brooklyn, New York 11237-0736

Bate or dates debt was incurred

Last 4 digits of account number

3.31 Nonpriority creditor's name and mailing address

 

Polaner Selections

19 North Moger Avenue
Mount Kisco, New York 10549

Date or dates debt was Incurred

Last 4 digits of account number

Official Form 206E/F

 

 

 

 

 

Q Yes

 

As of the petition filing date, the claim is:
Check aif that apply.
Contingent
 Untiquidated
OF visputed
C) Liquidated and neither contingent nor
disputed

Basis for the claim:

ts the claim subject to offset?
No
C1) Yes

As of the petition filing date, the claim is:
Check aif that apply.

Contingent

(9 Unliquidated

() Disputed

Basis for the claim:

is the claim subject to offset?
No
Cl ves

As of the petition filing date, the claim Is:
Check all that apply.
(2 Contingent
Unliquidated
(J Disputed

Basis for the claim:

ls the claim subject to offset?

@ No
C Yes

As of the petition filing date, the claim is:
Check all that apply.

C) Contingent

(J Untiquidated

O Disputed

Basis for the claim:

is the claim subject to offset?
No

Yes

As of the petition filing date, the claim is:
Check aif that apply.
(J Contingent
I unliquidated
Disputed

Basis for the claim:

ts the claim subject to offset?
WW No

Schedule E/F: Creditors Who Have Unsecured Claims

Amount of claim

$360.00

 

g847.47

 

 

$680.00

 

page 7 of 12

 
 

 

c
t
|
|
1

i

i

i
i

 

 

i
i

 

Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp.

Case number known),

 

Nama

E Additional Page

 

3.32 | Nonpriority creditor's name and mailing address

Porzio, Bromberg & Newman, P.C.

156 W, 56th Street Suite 803
New York, New York 10019

Date or dates debt was incurred

Last 4 digits of account number

3,33| Nonpriority creditor's name and mailing address

Regalis Foods
45-48 37th Street Alin: Accounts Receivable
Long Island City, New York 41104

Date or dates debt was incurred

Last 4 digits of account number

3.34! Nonpriority creditor's name and mailing address

Shooting Point Oyster

P.O. Box 1106
Nassawadox, Virginia 23413

Date or dates debt was Incurred

Last 4 digits of account number

3.35| Nonpriority creditor's name and malling address

Steve & Mike Shellfish Co,

P.O. Box 5455
San Francisco, California 94083

Date or dates debt was Incurred

Last 4 digits of account number

3.38| Nonpriority creditor's name and mailing address

T. Edwards Wines, Ltd.

P.O. Box 242 Attn: Accounting Dept.

Amount of claim

 

As of the petition filing date, the claim is:
Cheek all that apply.

O Contingent

3 Unliquidated

Disputed

CI Liquidated and neither contingent nor
disputed

$12,493.33

Basis for the claim:

fs the claim subject to offset?
Rl No
Cl Yes

As of the petition filing date, the claim is:
Check all that apply.

(2 Contingent

(© Unligquidated

Disputed

 

Basis for the clainy:

Is the claim subject to offset?
@ No

} yes

As of the petition filing date, the claim is:
Check all that apply.

CQ Contingent

(J Wntiquidated

(J Disputed

9480.00

Basis for the claim:

Is the claim subject to offset?

@ No
QO Yes

As of the petition filing date, the claim is:
Check all that apply.

{J Contingent

Q  Untiquidated

(2 Disputed

$1,914.00

 

Basis for the claim:

is the claim subject to offset?
No

L} Yes

 

As of the pstition filing date, the claim is:
Cheek aif that apply.

(4 Contingent

C2 Untiquidated

(2 Disputed

486,00

 

Gardiner, New York 12525

Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Basis for the claim:

is the claim subject to offset?

QQ No
© ves

page 8 of 12.
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number or mown)

Name

Additional Page

 

 

Amount of claim

 

 

 

[3.37 Nonpriority creditor's name and mailing address As of the petition filing date, the claim is:
I USA Wine | rt Check all that apply. $2,001.52
Ine Imports (2 Contingent
et Unliquidated
. Disputed
285 W. Broadway Suite 330 2 Liquidated and neither contingent nor

 

New York, New York 10013 disputed
‘ Basis for the claim:

's the claim subject to offset?
H No

i ie cere tent ) Yes

Date or dates debt was incurred

Last 4 digits of account number

38] Nonpriority creditor's name and mailing address As of the petition filing date, the claim Is: 600.00
Check alf that apply, sol
(2 Contingent

(2 Untiquidated
555 8th Avenue Sulte 1209 (4 Disputed

New York, New York 10018

 

VOS Selections

 

Basis for the claim:

Date or dates debt was incurred is the claim subject to offset?

I) No
Last 4 digits of account number ce Ql yes
Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: 750 55
Check aif that apply. sie.

 

: Westem Bag & Paper Supplies (J Contingent
 Unliquidated
220 Ingraham Street, #5 | O Disputed

Brooklyn, New York 11237
Basis for the claim:

Is the claim subject to offset?
No
ents sm OG ves

Date or dates debt was incurred

Last 4 digits of account number

3.401 Nonpriority crediter’s name and mailing address AAs of the petition filing date, the claim le: + ose.e7
White Plains Linen Check all that apply. Sl
{J Contingent

CJ unliquidated

4 John Walsh Blvd, O pisputed

Peekskill, New York 10566-5324
Basis for the claim:

ts the claim subject to offset?
No
Last 4 digits of account number ——_—— oe Cl ves

Date or dates debt was incurred

5 secon monet ; an 4 pene
13.41 Nonpriority creditor's name and mailing address As of the petition filing date, the cial is: + 503.68
Winebow Check alf that apply. give.
i] Contingent

- P.O. Box 416636 fa Depa fed

Boston, Massachusetts 02241-6636

 

 

Basis for the claim:

Date or dates debt was incurred a, claim subject to offset?
No
|

Last 4 digits of account number ee €} Yes

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 9 of 12.

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Maison Premiere Corp.

Name

Debtor

Case number {i xnown},

 

 

Amount of claim

 

 

 

3.42| Nonpriority creditor's name and mailing address
Woolco Foods, Inc.

 

135 Amity Street
Jersey City, New Jersey 07304

Date or dates debt was incurred

i Last 4 digits of account number

3.43, | Nonpriority creditor's name and mailing address
Yeonmin Sung

c/o Phillips & Associates, PLLC 45 Broadway, Suite 620
New York, New York 10006

Date or dates debt was incurred

Last 4 digits of account number

i
'

3.44| Nonpriority creditor's name and mailing address

I

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

As of the patition filing date, the ciaim is:

Check aif that apply. $354.77

- O Contingent

C) unliquidated

Q Disputed

Q) Liquidated and neither contingent nor
disputed

Basis for the claim:

is the claim subject to offset?

® No
U2 Yes

As of the petition filing date, the claim is:
Check alf fhat apply.

H Contingent

Unliquidated

RM Disputed

gUnknown

Basis for the claim:

js the claim subject to offset?
No
C3 Yes

As of the patition filing date, the claim is:

Check all that apply. §
OQ Contingent

(2 Untiquidated

Disputed

 

Basis for the claim:

Is the claim subject to offset?
@ No
Cl] Yes

 

 

3.45| Nonpriority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

3,46 Nonpriority creditor's name and mailing address

5

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

 

Official Form 206E/F

C) Yes

Schedule E/F; Creditors Who Have Unsecured Claims

As of the petition filing date, the clalm is:

Check aif that apply, §
al Contingent

f] unliquidated

) Disputed

Basis for the claim:

Is the claim subject to offset?
No

QO) Yes

As of the petition filing date, the claim is:
Check all that apply.

(2 Contingent

C2 vUnliquidated

(3 Disputed

Basis for the claim:

is the claim subject to offset?
@ No

page 70 of 12.

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp.

Name

 

List Others te Be Notified About Unsecured Claims

Case number (known)

 

4, List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,

44.

assignees of claims listed above, and attorneys for unsecured creditors,
If no others need to be notified for the debts fisted in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Name and mailing address

 

 

On which line in Part t or Part 2 is the
related creditor (if any) listed?

 

Last 4 digits of
account number, if
any

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Line
: (J Not listed. Explain re
4.2. Line
(2 Not listed. Explain ee
43, Line
C) Notiisted, Explain a ee
44. Line
(J Not fisted. Explain ee
‘438, Line
: (1 Not listed. Expiain ee
48. Une

C) Not listed, Explain te ts
47. Line
LJ Not fisted, Explain ee
i
AB, Line
EJ} Not listed. Explain ae
42. Line
QO) Not listed. Explain ee
4.40, Line
C1 Not listed. Explain oe ee
414, Line
LI Not listed. Explain ee
4.42.

 

 

 

Beene sees

Official Form 206E/F

Line
tal Not listed. Explain

 

Schedule E/F: Creditors Who Have Unsecured Claims

page 1 of 12.

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number (¢ Anowa}

Name

Total Amounts of the Priority and Nonpriority Unsecured Claims

 

 

| 5. Add the amounts of priority and nonpriority unsecured claims.

: Total of claim amounts

| 5a, Total claims from Part 4 Sa. $73,789.68
5b, Total clalms from Part 2 sb. 0 C9 298,417.68

 

: 5c, Total of Parts 1 and 2
Lines 5a + 56 = 5c.

Se. $372,207.36

 

 

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 42 of 12.

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor name Maison Premiere Corp.

United States Bankruptcy Court for the: Eastern District of New York

Case number (If known): Chapter

 

 

LJ Check if this is an
amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12/5

Be as complete and accurate as possible. if more space is needed, copy and attach the additional page, numbering the entries consecutively.

 

1. Does the debtor have any executory contracts or unexpired leases?

(1 No, Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
®) Yes. Fill in alf of the information below even if the contracts or leases are listed on Schedule A/B: Assets ~ Real and Personal Property (Official

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 206A/B}.
2. List all contracts and unexpired leases State the name and mailing address for all other parties with
: whom the debtor has an executfory contract or unexpired
lease
prong
| | State what the contract or Commercial Real Property Lease Lisa Carbonara
12.4) lease is for and the nature
| | ofthe debtor's interest 298 Bedford Avenue
poe 3rd Floor
State the term remaining See Attachment 1
Brooklyn New York 11249
i List the contract number of
any government contract
| State what the contract or Commercial Dishwasher Lease Auto-Chlor System
2: lease is for and the nature
of the debtor's interest 430-50 91st Avenue
7 State the term remainin: Month-To-Month . .
ming Richmond Hill New York 11418

 

List the contract number of
any government contract

 

 

State what the contract or

 

 

 

 

 

 

 

 

 

:
! lease is for and the nature
of the debfor’s interest
State the term remaining
List the contract number of
i any government contract

 

 

 

lease fs for and the nature
of the debtor's interest

 

7
| State what the contract or
i
i
i

 

State the term remaining

 

 

List the contract number of
any government contract

 

 

| State what the contract or
2,5; leaseis for and the nature
of the debtor's interest

 

 

 

 

State the term remaining

List the contract number of
any government contract

 

 

 

 

 

Official Form 206G Schedule G: Executory Contracts and Unexpired Leases page 1 of_1_

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Attachment
Debtor: Maison Premiere Corp. Case No:

Attachment 1
2009-2034 With 5 Year Renewal! Option

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor name Maison Premiere Corp.

United States Bankruptcy Court for the:-Eastern District of New York

Case number (If known}:

 

 

Ld Check if this is an
amended filing

Official Form 206H
Schedule H: Codebtors 12115

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.

1. Does the debtor have any codebtors?
| U) No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs io be reported on this form,
K) Yes

; 2 In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
i creditors, Schedules D-G. Inctude all guarantors and co-obligors. in Colurnn 2, identify the creditor to whom the debi is owed and each
schedule on which the creditor is tisted. If the cadebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

 
  

Check all schedules

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name . Mailing address Name that apply:
24 Joshua Boissy 298 Bedford Avenue The Provident Bank mp
— —— ine provident Bank _ O EIF
1G
i Brooklyn New York 11249 See Attachment 4
| City State ZIP Code
22 Krystof Zizka 46 Woodland Park Road The Provident Bank @ D
Street Q EF
: @G
Beliport New York 11713 See Attachment 2
City State ZIP Cade
1:23 Lafitte, LLC 905 Lorimer Street The Provident Bank HD
Street OO EF
NN S
' Brooklyn New York 11222
Le eeeat ents wate CY ee EAI IP Code
24 DWD-Lafitte, LLC 305 Bleeker Street The Provident Bank a Dp
i Street a QO EMF
G
New York New York 700174
i — oe cee TN eens ee HE AIP Code a -
125
: GO Db
Street Cl E/F
aos
26
aq 5p
Streat Q EF
QOG

City State ZIP Code

Official Form 2064 Schedule H: Codebtors page Toft

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Attachment
Debtor: Maison Premiere Corp. Case No:

Attachment 1

Lisa Carbonara, Schedule G
Attachment 2

Lisa Carbonara, Schedule G
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor name Maison Premiere Corp.

United States Bankruptcy Court for the: Eastern District of New York

Case number (If known):

 

 

La Check if this is an
amended filing

Official Form 207
Statement of Financial Affairs for Non-individuals Filing for Bankruptcy 04/19

 

 

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

Income

 

 

i
| 1. Gross revenue from business
t

|

 

| CI None
Identify the beginning and ending dates of the debtor's fiscal year, which Sources of revenue Gross revenue
i may be a calendar year Check all that apply (before deductions and
i exclusions)
From the beginning of the Operating a business
fiscal year to filing date: = From 07/01/2019 ta ~——sFiling date CO other $1,455,529.00
MM/ODFYYYY ann
For prior year: From O1/04/2018 to 12/31/2018 Operating a business
MM/DDIYYYY MM /DDTYYYY 2 other $3,736,207,00
For the year before that: From 01/01/2017 to 12/31/2017 Operating a business
MM/DD/YY MM/DD/YY C] other $3,737,892.00

2. Non-business revenue

Include revenue regardiess of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
from lawsuits, and royaities. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

 

 

 

 

 

C) None
Description of sources of revenue Gross revenue from each
: source
: (before deductions and
exclusions}
From the beginning of the
fiscal year to filing date: = From 01/01/2019 to Filing date $0.00
MMOD 1 ¥YYY¥
For prior : From O1/01/2018 to 12/9/2018
Provyear MM/DDIYYYY MMoDiyyyyY Loans - Amount to Be Provided 50.00

i
| For the year before that: From O9/01/2017 to 12/81/2017
MM / DOI YYYY MM/DDIYYYY = Loans - Amount to Be Provided $0.00
} eVV0DeRRN
i

 

Official Form: 207 Statement of Financial Affairs for Non-Individuais Filing for Bankruptcy page 4

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number if mown}

Name

i List Certain Transfers Made Before Filing for Bankruptcy

 

 

| 3. Certain payments or transfers to creditors within 90 days before filing this case

List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90
days before filing this case unless the aggregate value of all property transferred fo that creditor is less than $6,825, (This amaunt may be
adjusted on 4/01/22 and every 3 years after that with respect te cases filed on or after the date of adjustment.}

 

 

 

 

 

 

 

 

CJ None
Creditors name and address Dates Total amount or value Reasons for payment or transfer
Check all thal apply
3.1.
Vendor Payments in the Ordinary Course $ CY secured debt
Creditors name QQ
, Unsecured loan repayments
Schedule to Be Provided peym
Street L) Suppliers or vendors
tl] Services
oiy State ZIP Cade (2 other
3.2.
$ C3 Secured debt
Creditors name C) Unsecured loan repayments
Street a Suppliers or vendors
L] services
ty Slate ZIP Code A} other

4, Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
$6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustrnent,}
Do not include any paymenis listed in line 3. Insiders inciude officers, directors, and anyone in control of a corporate debtor and thelr relatives;
general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of
the debtor. #1 U.S.C. § 101(31}.

(3 None

insider's name and address Dates Total amount or value Reasons for payment or transfer
4.4.
i See Attachment 1 $

inaider’s name

 

 

 

Street

 

 

 

City State ZIP Code

Relationship to debtor

 

42.

 

Insider's name

 

 

Street

 

 

 

City Stale ZIP Code

Relationship to debtor

 

 

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 2

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number (# mown)

Name

 

5, Repossessions, foreclosures, and returns
List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
sold at a foreclosure sale, transferred by a deed In lieu of foreciasure, or returned to the seller. Do not include property listed in fine 6.

None
Crediter’s name and address Description of the property Date Value of praperty
5.1.

 

Creditors name

 

 

Street

 

 

 

City State ZIP Code
6.4.

 

Creditors name

 

 

Street

 

 

 

City State ZIP Code

5. Setoffs

List any creditor, including a bank or financial institution, that within 99 days before filing this case set off or otherwise took anything fram an account of
the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a debt.

 

 

 

 

 

None
Creditor’s name and address Description of the action creditor took Date action was Amount
taken
$
Greditar's name
Strest
Last 4 digits of account number: XXXX=~
City Stale ZIP Coda

  

Lega! Actions or Assignments

| 7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, meclations, and audits by federal or state agencies in which the debtor
was invoived in any capacity—within 1 year before filing this case.

 

 

 

 

 

 

 

 

 

 

 

£3 None
Case title Nature of case Court or agency's name and address Status of case
7. See Attachment 2 Debt Collection Supreme Court of the State of NY UE Pening
Name c} oO :
Kings County nappest
Case number Street Concluded
503446/2018
City State ZiP Code
i t rt 2,
Case title ourt or agency's name and address w Pending
72, See Attachment 3 Employment Discrimination Supreme Court of the State of NY [2 on appeal
Name
Case number Kings County EL] conctuded
Street
505997/2019
City State ZIP Code

 

 

Official Form 207 Statement of Financtal Affairs for Non-individuals Filing for Bankruptcy page 3

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number (rknown}

Name

 

 

8, Assignments and receivership

List any property in the hands of an assignee for the benefit of creditors during the 720 days before filing this case and any property in the
hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

 

 

 

 

 

 

 

 

 

None
Custodian’s name and address Description of the property Value
§
Custodian's name
Case title Court name and address
Street
Name
Case number
City State 2iP Code Bioet
Date of order or assignment
City State ZIP Code

 

4 I Certain Gifts and Charitable Contributions

 

9, List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
of the gifts to that recipient is less than $1,000

 

 

 

 

 

None
Raciplent's name and address Geseription of the gifts or contributions Dates given Value
at Recipient's name 8
Street
City State ZIP Code

Recipient's relationship to debtor

 

 

$2.

Recipients name 8

 

 

Street

 

 

City State iP Code

Recipient's retationship to debtor

 

i Certain Losses

 

10. All losses from fire, theft, or other casuaity within 1 year before filing this case.

None
Description of the property lest and how the loss Amount of payments received for the loss Date of loss Value of property
occurred

if you have received payments to cover the loss, for lost
example, from insurance, government compensation, or
tort ability, list the tolal received.

List unpald claims on Official Form 108A/B (Schedule A/B:
Assets - Real and Personal Property}.

 

 

 

 

Official Form 207 Statement of Financiai Affairs for Non-Individuals Filing for Bankruptcy page 4

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number (it mawn}
Name

 

   

‘i : Certain Payments or Transfers

at. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before

the filing of this case to another person or entily, including attorneys, that the debtor consulted about debt consolidation or restructuring,
seeking bankruptcy rellef, or filing a bankruptcy case.

L] None

Who was paid or who recelved the transfer? if not money, describe any property transferred Bates Total amount or
value
i 4,, Pick & Zabicki LLP
” 03/08/2019 $18,000.00

Address

 

 

369 Lexington Ave., 12th FI.
Street

 

New York NY 16017
City State ZIP Code

Email or website address
dpick@picklaw.net

Whe made the payment, if not debtor?

Debtor - $10,000; Joshua Boissy - $8,000

Who was pald or who received the transfer? If not money, describe any property transferred Dates Fetal amount of
value

44.2.
—___rs——sof

 

Address

 

 

Street

 

 

Clty State ZIP Code

Email or website address

 

Who made the payment, if not debtor?

 

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to

a self-settled trust or similar device.
Do not include transfers already listed on this statement.

 

4) None
Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value
s
Trustee

 

 

 

 

 

Official Farm 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 5

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp, Case number (f kown

Name

 

13. Transfers not already listed on this statement

List any transfers of money or other property~—-by sale, trade, or any other means-—made by the debtor or a person acting on behalf of the debtor
within 2 years before the filing of this case to another person, other than preperty transferred in the ordinary course of business or financial affairs.
Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

LJ None

Who recelved transfer? Description of property transferred or payments received Date transfer Total amount or
or debts paid in exchange was made value

13.4. Premiere Enterprises, LLC US Trademark - Inadvertently Transferred See SNA

Address See Attachment 5

 

Street

 

 

City State 2iP Code

Relationship to debtor

None

Who received transfer? $

 

4.2.

 

 

Address

 

Street

 

 

Chy State ZiP Code

Relationship to debtor

 

Previous Locations

 

 

14, Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

Does not apply

 

 

 

 

 

 

 

Address Dates of occupancy

14.1, From To
Street
City State ZIP Code

14,2, From _ lt" To
Streat
City State ZIP Code

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuais Filing for Bankruptcy page 6

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number (mown)

Name

 

 

4 Healthcare Bankruptcies

45, Healthcare bankruptcies
ts the debtor primarily engaged in offering services and facilities for:
~~ diagnosing or treating injury, deformity, or disease, or
— providing any surgical, psychiatric, drug treatment, or obstetric care?
No, Go to Part 9,
(2 Yes. Fill in the information below.
Facility name and address Nature of the business operation, including type of services the {f debtor provides meats

debtor provides and housing, number of
patients in debtor's care

95.1,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Faciity name
Street Location where patient records are maintained {if different from facility How are records kept?
address). #f electronic, identify any service provider,
Check ail that apply:
tay State ZiP Gode Cl Electronically
—— U] Paper
Facility name and address Nature of the business operation, including type of services the If debtor provides meais
debtor provides and housing, number of
patients in debtor's care
48.2,
Facility name
Sirest Location where patient records are maintained (if different from facility How are records kept?
address). if electronic, identify any service provider.
Cheek ail that apply:
oy aus ZIP Code C) Etectronically

 

(2 Paper

: : Personally identifiable Information

 

16. Does the debtor collect and retain personally identifiable information of customers?

No.

Cl Yes. State the nature of the information collected and retained.
Does the debtor have a privacy policy about that information?
i No
fl ves

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b} or other
pension or profit-sharing plan made available by the debtor as an employee benefit?

 

(d] No. Go to Part 10.

L] Yes. Does the debtor serve as plan administrator?
QO) Ne. Go to Part 10.
Cl Yes. Fill in below:

 

Name of plan Employer identification number of the plan
EIN;
Has the plan been terminated?
C] No
L} Yes

 

 

Official Form 207 Statement of Financial Affairs for Non-individuats Filing for Bankruptey page 7

 

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp, Case number mown}

Name

 

 

Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

 

i 48. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit, closed, sold,
moved, or transferred?

include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions,

brokerage houses, cooperatives, assaciations, and other financial institutions.

 

 

 

 

 

 

 

 

& None
Financial institution name and address Last 4 digits of account Type of account Date account was Last balance
number closed, sold, moved, before closing or
or transferred transfer
13.4, Ox se Checking ig
Name () Savings
Street LL] Money market
Cc} Brokerage
City State ZiP Cade C1 oer
102. wow Md checking §
Name (a Savings
Street re Money market
CI Brokerage
iy State ZIP Code CI other

19, Safe deposit boxes

 

 

 

 

 

 

CE None
Depository institution name and address Names of anyone with access to it Description of the contents ere denier
Chase Bank Krystof Zizka Lease and Corporate Documents CE No
Name Yes
Street
Address
Cily State ZIP Cada

 

 

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business.

 

 

 

 

 

 

Qi None
Facility name and address Names of anyone with access to it Description of the contents Dees debtor

still have it?
LJ No

Name Ll Yes

Streat

Address
City State ZIP Code

 

 

 

Official Farm 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 8

List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case. -

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number of mow)

Mame

 

 
 

Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for ancther
List any property that the debtor holds or controls that another entity owns. include any property borrowed from, being stored for, or held in

trust. Do not ist leased or rented property.

 

 

 

 

 

 

None
Owner's name and address Location of the property Description of the property Value
§.
Name
Street
City State ZIP Code

 

a ¥ Details About Environmental Information

For the purpose of Part 12, the following definitions apply:

® Environmental jaw means any statute or governmentaf regulation that concerns pollution, contamination, or hazardous material,
regardless of the medium affected (air, land, water, or any other medium}

« Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utillzes or that the debtor
formerly owned, operated, or utilized.

® Hazardous material means anything that an environmental law defines as hazardous or toxlc, or describes as a pollutant, contaminant,
or a similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

, 22, Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Inciude settlements and orders.

 

 

 

 

 

 

 

 

No
() Yes. Provide detaifs below.
Case title Court or agency name and address Nature of the case Status of case
QO Pending
Case number Narne CI on appeal!
St f Concluded
City State ZIP Gode

23, Has any governmenta! unit otherwise notified the debtor that the debtor may be liable or potentially fable under or in violation of an
environmental law?

 

 

 

 

 

 

No
Ci Yes. Provide details below.
Site name and address Governmental unit name and address Environmental law, if known Date of notice
Name Name
Street Street
City State ZIP Code City State 2iP Code

 

 

 

Officlal Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 9

 
Debtor

Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Maison Premiere Corp.

Name

Case number (irknown)

 

 

 

Site name and address

24. Has the debtor notified any governmental unit of any release of hazardous material?

&d No
(2 Yes. Provide details below.

Governmental unit name and address

Environmental law, if known

Date of notice

 

 

 

 

 

 

Name Neme
Streat Street
Cily State 2IP Code City State 4iP Code

Details About the Debtor's Business or Connections to Any Business

 

None

Business name and address

25, Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, pariner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

Describe the nature of the business

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employer Identification number
De not include Social Security number er ITIN.

EIN: ~

 

25.1.
Name Dates business existed
Street
From To
City State ZIP Code
252 Business name and address Describe the nature of the business Employer tdentification number
5.2. Do not include Social Security number or (TIN.
EIN;
Name Dates business existed
Street
From To
City State ZIP Code
Business name and address Bescribe the nature of the business Employer dentification number
De not include Social Security number or (TIN.
25,3. EIN: nm
Name
Dates business existed
Street
From To
Chy State ZIP Code
Official Form 207 Statement of Financial Affairs for Non-individuats Filing for Bankruptcy page 10

 

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp,

Name

Case number Gf xnowe,

 

26, Books, records, and financial statements

CI None

Name and address

76a.1. Scott Aber, CPA

Name

10 Esquire Road
Street

Suite 4

New City NY_ 10856
Cily

Name and address

264.2.

ZiP Code

 

Name

 

Street

 

 

Cily

kd None

Name and address

26b.1.

State

ZIP Code

 

Name

 

Street

 

 

City

Name and address

26b.2.

State

Z1P Cade

 

Name

 

Street

 

 

City

& None

Name and address

State

ZIP Code

26a, List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

Dates of service

From 01/01/2014 To 05/29/2019

Dates of service

From To

2éb. List ail firs or individuals who have audited, cornpiled, or reviewed debtor's books of account and records or prepared a financial
statement within 2 years before filing this case.

Dates of service

From To

Dates of service

From To

26c, List all firms or Individuals who were in possession of the debtor's books of account and records when this case is filed,

any books of account and records are
unavallable, explain why

 

 

 

 

 

 

 

 

28.1.
Name
Street
City Stale ZiP Code
Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 11

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number (rkown)
Narre

if any books of account and records are

Name and address unavailable, explain why

250.2,

 

Name

 

 

Street

 

 

 

City State ZIP Code

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
within 2 years before filing this case.

[J None

Name and address

26¢2, The Provident Bank
Name

 

Street

 

 

City State 4lP Code

Name and address

260.2,

 

Name

 

Street

 

 

City State ZIP Code

27, Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

Cl No

Yes, Give the details about the two most recent inventories.

Name of the person whe supervised the taking of the inventory Date of The dollar amount and basis (cost, market, or
inventory other basis} of each Inventory
General Manager and Chef $

 

Name and address of the person who has possession of Inventory records

27.1.

 

Name

 

Street

 

 

Gily State ZIP Code

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 12

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

 

 

 

Debtor Maison Premiere Corp. Case number {#xawn)
Name
Name of the person whe supervised the taking of the inventory Date of The dollar amount and basis (cost, market, or
inventory other basis) of each inventory
$

 

Name and address of the person who has possession of inventory records

 

Name

 

Street

 

 

city State ZIP Cade

28. List the debtor's officers, directors, managing members, genetal partners, members In control, controlling shareholders, or other
people in control of the debtor at the time of the filing of this case,

 

Name Address Position and nature of any interest % of interest, if any
Krystof Zizka ba See Attachment 6 50,0000
Joshua Boissy hat See Attachment 7 §0,0000

 

29. Within 4 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
of the debtor, or shareholders in control of the debtor who no longer hold these positions?
i) No
XI Yes. identify below.

 

 

 

Name Address Position and nature of Perlod during which
any interest position or Interest was
held
Jean Pierre Marquet 44 Third Avenue, Brooklyn, New York 11231 See Attachment 8 From2009 To2018
dad = From To
> z From To
Le : From To

 

30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised?

Q No
LJ Yes. Identify below.

 

 

 

 

Name and address of recipient Amount of money or Dates Reason for
description and value of providing the value
property

30.1.

Name

Street

City State ZIP Code

 

Relationship to debtor

 

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuais Filing for Bankruptcy page 1 3 —

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Maison Premiere Corp. Case number cr sown),

Name

 

Name and address of recipient

 

 

Name

 

Steet

 

 

City State — ZIP Cede

Relationship to debtor

 

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?
No
C] Yes. Identify below.

Name of the parent corporation Employer identification number of the parent
esorporation

 

32, Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?
No
Qi ves. Identify below.

Name of the pension fund Employer identification number of the pension fund

 

Signature and Declaration

 

 

WARNING -- Bankrupicy fraud is a serious crime. Making 4 false statement, concealing property, or obtaining money or property by
fraud In connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 162, 1344, #549, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the
information is true and correct.

i declare under penalty of perjury that the foregoing is true and correct,

Executed on 95/30/2019
MM /DD fYYYY

 
 

a — Printed name Krystof Zizka

Signature of ifdividualforiag on behalf of the debtor

Position or relationship to debtor President

 

Are additional pages to Statement of Financial Affairs for Non-individuals Filing for Bankruptcy (Official Form 207) attached?

X) No
C] Yes

 

 

Official Form 207 Statement of Financial Affairs for Non-Individuais Filing for Bankruptcy page 14

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Attachment
Debtor: Maison Premiere Corp. Case No:

Attachment 1

Wages and Salaries in the Ordinary Course
Attachment 2

The Provident Bank v. Lafitte, LLC, ef al.
Attachment 3

Yeonmin Sung v. Maison Premiere Corp., et al.
Attachment 4

8/2/2018 (Transferred Back to Debtor 9/26/2018}
Attachment 5

to Unknown Entity - Subsequenfly Transferred Back to Debtor
Attachment 6

President & Director - Sharehoider
Attachment 7

Vice-President & Director - Shareholder
Aitachment &

Secretary - 1/3 Shareholder

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Debtor Name Maison Premiere Corp.

United States Bankruptcy Court for the:

Case number GF known:

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15

 

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of these documents. This form must state the individual's position or relationship to the debtor, the identity of the
document, and the date, Bankruptcy Rules 1008 and 9041.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

Declaration and signature

 

 

i am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership: or
another individual serving as a representative of the debtor in this case,

| have examined the information in the documents checked below and | have a reasonabie belief that the information is true and correct:

Schedule A/B: Assets-Real and Personal Property (Official Form 2064/3)

 

    

 

Schedule D: Creditors Whe Have Claims Secured by Property (Official Form 206D)
RJ Schedule E/F: Creditors Who Have Unsecured Claims {Official Form 206E/F}
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Officiat Form 206H)
A Summary of Assets and Liabilities for Non-individuals (Official Form 206-Summary}
LJ Amended Schedule
Q Chapter 17 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
CJ Other document that requires a deciaration
—
i declare under penalty of perjury that the foregoing is true-amd correet” LQ) °
YEE
Executed on 05/30/2049 x. a
MM /DD/YYYY Signature of ing dat sifring(on be behatf o debtor
Krystof Zizka en

 

Printed name

President
Pasition or relationship to debtor

Official Form B202 Declaration Under Penalty of Perjury for Non-Individual Debtors
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

B2030 (Form 2030) (12/15)

United States Bankruptcy Court

EASTERN DISTRICT OF NEW YORK

Inre Maison Premiere Corp.

Case No.

Debtor Chapter
DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above
named debtor(s) and that compensation paid to me within one year before the filing of the petition in
bankrupicy, or agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in
contemplation of or in connection with the bankruptcy case is as follows:

For legal services, I have agreed to accept...... 0.0.0.0. ccc ccc cee eens $18,000.00
Prior to the filing of this statement I have received. 0... 0... cece eee $18,000.00
Balance Due 0... ee eee eke eet epee bereenyers $0.00

2. The source of the compensation paid to me was:

CI] Debtor bc] Other (specify) Joshua Boissy ($8,000}

3. The source of compensation to be paid to me is:
[J Debtor Cj Other (specify)

4, i have not agreed to share the above-disclosed compensation with any other person unless they are
terabers and associates of my law firm,

LJ I have agreed to share the above-disclosed compensation with a other person or persons who are not
members or associates of my law firm, A copy of the agreement, together with a list of the names of the
people sharing in the compensation, is attached.

5. Inreturm for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy
case, including:

a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to
file a petition in bankruptcy;

b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

c, Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned
hearings thereof;

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

B2030 (Form 2030) (12/15)

d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;

e, [Other provisions as needed]

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:

 

CERTIFICATION
ale

 
  
 

I certify that the foregoing is a complete’s ater preemient or arrangement for payment to
me for representation of the debtor(s} in é

Date ir
& Zabicki LLP

a Name of law firm

 

 

 

 

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

United States Bankruptcy Court

Eastern District of New York

In re Maison Premiere Corp. Case No.

Debtor. Chapter
STATEMENT OF CORPORATE OWNERSHIP

Comes now Maison Premiere Corp. (the “Debtor”} and pursuant to Fed. R. Bankr. P. 1007{a)
and 7007.1 state as follows:

All corporations that directly or indirectly own 10% or more of any class of the corporation's equity
interests are listed below:

OR,

X___ There are no entities to report.

 

     

Counsej for

Bar no.:

Address.: 369 Lexington Ave., 12th FI.
New York, New York 460017

Telephone No.: (242) 695-6000
Fax No,:(212) 695-6007
E-mail address: dpick@picklaw.net
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In Re:
Maison Premiere Corp.,

Debtor
Case No.

LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtor’s equity security holders which 1s prepared in accordance with
Rule 1007, Fed. R. Bank. P, for filing in this Chapter 11 case.

 

Security Holder’s Registered Name Number of

 

 

and Last Known Address or Place of ae of Securities or Kind of Interest
Business ecurity Percentage
2
Krystof Zizka
o

16 Woodland Park Road NA 50% Shareholder
Bellport, New York 11713

Joshua Boissy

298 Bedford Avenue NA 50% Shareholder

Brooklyn, New York 11249

 

 

 

 

 

 

DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION
OR PARTNERSHIP

I, _Krystof Zizka, President_ of the corporation named as the debtor in this case, declare
under penalty of perjury that I have read the foregoing List of Equity Security Holders and that
it is true and correct to the best of my information and belief. -

 

Date: May 30,2019 Signaturg? QL
Printedf Namie: KKeyatof Zizka

Title: President

 

Penalty for making a false statement or concealing property: Fine of up to $500,600 or
imprisonment for up to 5 years or both. 18 U.S.C. §§ 152 and 3571.

List of Equity Security Holders - Page |

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re:

Maison Premiere Corp. Case No.

Chapter

Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

 

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that
the creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.

Dated:

 

 

 

 

USBC-44 Rev. 3/17/05

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Action Environmental
P.O. Box 554744
Detroit,MI 48255-4744

Alfa Construction
35-42 31st Street
Long Island City,NY 111065

American Express
P.O. Box 1270
Newark,NJ 07101-1270

American Express Bank, FSB
4345 South 2700 West
Salt Lake City,UT 84184

Aqua Best, Inc.
276 Grand Street
New York,NY 10002

Auto-Chior System
130-50 91st Avenue
Richmond Hill,NY 11418

Baldor Specialty Foods
P.O. Box 5471
New York,NY 10087-5411

Bank of America
P.O. Box 982234
El Paso, TX 79998-2234

Big Rock Oyster Co., Inc.
50 Depot Street
Harwich,MA 02645

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Bravo Distributing, LLC
1010 Sheffield Drive
Brooklyn,NY 11207

Carousel Beverages
436 3rd Aveue
Brookiyn,NY 11215

Chase
P.O. Box 15298
Wilmington, DE 19850

Cotuit Oyster Company
P.O. Box 563

26 Little River Road
Cotuit,MA 02635

David Bowler Wine
119 W. 23rd Street
Suite 507

New York,NY 10011

DeBragga and Spitler Ine.
65-77 Amity Street
Jersey City,NJ 07304

Delaware Phoenix Distillery
44 West Street

Suite 7, P.O. Box 245
Walton,NY 13856-0245

Ergo Development
10-62 37th Avenue
Long Isiand City,N¥ 11101

Fernando Lopez
236 E. 118th Street
New York,NY 10035

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Five Star Sheilfish, Inc.
P.O. Box 3228

1066 Milligan Wharf Rd.
Ellerslie,Canada PEQB1J0

Frederick Wildman & Son, Ltd.
307 EH. 53rd Street
New York,NY 10022

Golenbock Hiseman Assor Bell & Peskoe LL
711 Third Avenue
New York,NY 10017

Tnternal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

Joshua Boissy
298 Bedford Avenue
Brookiyn, NY 11249

JPMorgan Chase Bank, NA

Collateral Management Small Business
P.O. Box 33035

Louisville, KY 40232

Krystoft “Zizka
16 Weoedland Park Road
Bellport,N¥ 11713

Liberty Pest Control
8220 17th Avenue
Brooklyn,NY 11214

Lisa Carbonara

298 Bedford Avenue
3yd Floor
Brooklyn,NY 12249

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

MHW Ltd./Haus Alpenz USA/Genesis
1129 Northern Blvd.

Suite 312

Manhasset,NY 11030

Michael Skurnik Wines
P.O. Box 1315
Syosset,NY 11791-1315

Norm Bloom & Son LLC
7 Edgewater Place
Norwalk,CT 06855

NYC Dept. of Finance
345 Adams Street, 3rd Fl. Legal
Brooklyn,NY 11201

NYC Law Dept.
100 Church Street
New York,NY 10007

NYS Attorney General
120 Broadway
New York,NY 10273

NYS Dept. of Taxation & Finance
P.O. Box 5300 - Bankr. Unit
Albany, NY 11205-0300

NYS Unemployment Insurnance Fund
P.O. Box 551
Aibany,NY 12201

Ocean State Shellfish Cooperative
20 Walts Way
Naragansett,RI 02882-4338

 
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

Opici Family Distributing of NY
25 DeBoer Drive
Glen Rock,NJ 07452

Oysterpond Shellfish
1025 Munn Lane
Orient,NY 11957

Pat LaFrieda Meat Purveyors
3701 Tonnelle Avenue
North Bergen,NJI 07047

PM Spirits Distribution Corp.
P.O. Box 370736
Brooklyn,NY 11237-0736

Polaner Selections
19 North Moger Avenue
Mount Kisco,NY 10549

Porzio, Bromberg & Newman, F.C.
156 W. S6th Street

Suite 803

New York,NY 10019

Regalis Foods

45-48 37th Street

Attn: Accounts Receivable
Long Island City,NY 11101

Shooting Point Oyster
P.O. Box 1106
Nassawacdox,VA 23413

Steve & Mike Shellfish Co.
P.O. Box 5455
San Francisco,CA 94083

 
Case 1-19-43359-ess Doci1 Filed 05/31/19

T. Bdwards Wines, Ltd.
P.O. Box 242

Attn: Accounting Dept.
Gardiner, NY 12525

TD Auto Finance
P.O. Box 16035
Lewiston,ME 04243-9517

The Provident Bank

Entered 05/31/19 11:20:29

c/o Meyner and Landis LEP
One Gateway Center, Suite 2500

Newark,Nd 07102

U.S. Dept. of Justice
Box 55
Washington, bc 20044

United States Attorney
One St. Andrews Plaza
New York,NY 10007

United States Trustee
201i Varick Street, Suite
New York,NY 10014

USA Wine Imports
285 W. Broadway
Suite 330

New York,NY 10013

VOS Selections
555 8th Avenue
Suite 1209

New York,NY 10018

- 1006

Western Bag & Paper Supplies

220 Ingraham Street, #5
Brooklyn,NY 11237
Case 1-19-43359-ess Doc1 Filed 05/31/19 Entered 05/31/19 11:20:29

White Plains Linen
4 Jonn Walsh Blvd.
Peekskill,NY 10566-5324

Winebow
P.O. Box 416636
Boston,MA 02241-6636

Woolco Foods, Inc.
135 Amity Street
Jersey City,NJ 07304

Yeonmin Sung

c/o Phillips & Associates, PLLC
45 Broadway, Suite 620

New York,NY 10006

 

 
